I think the judgment should be affirmed on the merits of the case; but I do not concur in all that is said by the majority on rehearing. While the brief of evidence is faulty and contains superfluous matter, it is not in such flagrant violation of the statute providing for the making of a brief as to require this court to disregard it and decline to determine questions involving a consideration of the evidence. Russell v. Tucker, 136 Ga. 136 (9) (70 S.E. 1018); Thompson v. State, 12 Ga. App. 201 (76 S.E. 1072);Owen v. Stallings, 29 Ga. App. 241 (114 S.E. 904).